Order entered July 16, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                             of
                                No. 05-20-00741-CR

                   JEFRY SAUL ZUNIGALAINEZ, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F19-22628-H

                                       ORDER

      Before the Court is the State’s July 13, 2021 motion for an extension of time

to file its brief. We GRANT the motion and ORDER the brief received with the

motion filed as of the date of this order.


                                                  /s/   LANA MYERS
                                                        JUSTICE